Citation Nr: 0904435	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-29 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for patellofemoral pain 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In October 2006, the Board remanded 
the veteran's claim for additional development.


FINDING OF FACT

The veteran's service-connected patellofemoral pain syndrome 
of the right knee has been manifested by disability 
equivalent to dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.


CONCLUSION OF LAW

The criteria for a 20 percent rating for service-connected 
patellofemoral pain syndrome of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59 4.71, 4.71a 
Diagnostic Codes 5257, 5258, 5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised during 
the pendency of the appeal, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through May 2002, August 2003, May 2005, 
and November 2006 notice letters, the veteran and his 
representative were notified of the information and evidence 
needed to substantiate the veteran's claim for an increased 
rating.  During the pendency of the appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision regarding the general notice requirements for 
increased rating claims.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The Board finds that notice letters satisfy 
those requirements.  The veteran was notified to submit 
evidence showing that his service-connected right knee 
disability had increased in severity.  He was told that the 
evidence submitted could be in the form of a doctor's 
statement that contained physical and clinical findings.  The 
evidence could also be in the form of lay evidence, including 
statements from individuals who were able to describe the 
disability from their own knowledge and personal observation.  
Additionally, the letters informed the veteran that he could 
submit his own statement describing the frequency and 
severity of symptoms if he did not have recent evidence.

The November 2006 letter also set forth how VA generally 
determines disability ratings.  The veteran was informed that 
depending on the disability involved, VA will assign a rating 
from zero percent to 100 percent.  He was told that VA uses a 
schedule for evaluating disabilities.  Furthermore, in 
determining the disability rating, the letter stated that VA 
considers the nature and symptoms of the condition, the 
severity of the symptoms, and the impact of the condition and 
symptoms on employment.  To the extent that the letters did 
not explicitly set forth the potentially applicable 
diagnostic codes, the criteria for a higher rating were 
provided in the rating decisions and supplemental statements 
of the case that were issued in connection with the claim.  
Furthermore, based on his statements and hearing testimony, 
the veteran showed actual knowledge of what the evidence had 
to show in order to substantiate the claim.

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Although the complete notice was 
not provided until after the RO initially adjudicated the 
veteran's claim, the increased rating claim was properly re-
adjudicated in August 2008, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  Consequently, in light of the adequate notice in 
accordance with the VCAA as described above, a remand of the 
issue on appeal for further notification is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
New Orleans, Louisiana.  In November 2006, the veteran was 
asked to identify any other evidence or treatment facility 
that might have relevant evidence.  In January 2007, he 
stated that he did not have other information or evidence to 
substantiate his claim.  Additionally, the veteran was 
provided several VA examinations in connection with his 
claim, the reports of which are of record.  This includes an 
examination that was conducted in August 2008 pursuant to the 
Board's October 2006 remand.  Furthermore, the veteran was 
afforded a hearing before the Board in July 2006, the 
transcript of which is also of record.  Thus, VA has properly 
assisted the veteran in obtaining any relevant evidence.

II. Analysis

The veteran contends that his service-connected 
patellofemoral pain syndrome of the right knee is more 
disabling than what is reflected by the current evaluation of 
10 percent.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The Court has held that consideration 
of the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The right knee disability has been evaluated under Diagnostic 
Code 5257 for other impairment of the knee consisting of 
recurrent subluxation or lateral instability.  The criteria 
for that diagnostic code provide for a 10 percent rating for 
slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability, which is the maximum 
schedular rating for this type of disability.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5257) (2008). 

A review of the evidence of record associated with the claims 
file during the pendency of the claim reveals that the 
veteran has had subjective complaints of instability in the 
right knee.  The veteran has received treatment at the New 
Orleans VAMC for right knee pain.  As early as January 2002, 
progress notes indicated that the veteran had mild laxity of 
the right lateral collateral ligament.

Even though laxity was noted, the veteran has not been 
clinically shown to have lateral instability in the right 
knee.  An April 2002 VA examination reflected no laxity in 
the joint.  A June 2003 progress note indicated that the 
veteran's right knee was stable.  A September 2003 VA 
examination also reflected a stable right knee.  An October 
2004 VA examination showed no laxity.  A May 2005 VA 
examination also showed no laxity.  Finally, in the most 
recent VA examination report in August 2008, the examiner 
found no instability in the right knee.  Recurrent 
subluxation has also not been evidenced by the record.  
Consequently, throughout the time period of the claim, the 
criteria for an evaluation for recurrent subluxation or 
lateral instability have not been met under Diagnostic 
Code 5257.  That is, the veteran's right knee patellofemoral 
pain syndrome has not been manifested by recurrent 
subluxation or lateral instability.

(The Board notes that the veteran underwent arthroscopic 
surgery on his right knee at the New Orleans VAMC in December 
2003.  During convalescence necessitated by surgery, a total 
disability rating will be assigned without regard to the 
rating schedule.  38 C.F.R. § 4.30 (2008).  Schedular 
evaluation is to follow the termination of the total rating.  
The veteran was assigned a total disability rating under this 
provision from December 29, 2003 to June 1, 2004.)

Knee disabilities may also be evaluated under the criteria 
for limitation of motion.  Limitation of flexion of the leg 
is found at Diagnostic Code 5260.  A noncompensable (zero 
percent) rating is warranted if flexion is limited to 
60 degrees; a 10 percent rating is warranted if flexion is 
limited to 45 degrees; a 20 percent rating is warranted if 
flexion is limited to 30 degrees; and a 30 percent rating is 
warranted if flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5260).  Limitation of extension is 
found at Diagnostic Code 5261.  A noncompensable rating is 
warranted if extension is limited to 5 degrees; a 10 percent 
rating is warranted if extension is limited to 10 degrees; a 
20 percent rating is warranted if extension is limited to 15 
degrees; a 30 percent rating is warranted if extension is 
limited to 20 degrees; a 40 percent rating is warranted if 
extension is limited to 30 degrees; and a 50 percent rating 
is warranted if extension is limited to 45 degrees.  
38 C.F.R. § 4.71a (Diagnostic Code 5261).  (Full range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71 (Plate II) (2008).)

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The evidence of record does not show that a rating in excess 
of 10 percent is warranted for the veteran's right knee 
disability under the diagnostic codes pertaining to 
limitation of motion at any time during the claim process.  
The veteran has had complaints of a painful right knee and 
painful motion.  In January 2002, the veteran had range of 
motion from zero to 140 degrees.  The April 2002 VA 
examination showed range of motion from zero to 150 degrees.  
The September 2003 VA examination reflected normal range of 
motion with no documented measurements.  The October 2004 VA 
examination showed range of motion from zero to 135 degrees 
with crepitation.  A December 2004 addendum to the 
examination also showed range of motion from zero to 135 
degrees that the examiner described as normal.  In May 2005, 
a VA examination reflected range of motion from zero to 135 
degrees.  The examiner characterized the DeLuca 
classification as mild to moderate, but the effect on motion 
in degrees was not provided.  Finally, at the August 2008 VA 
examination, the veteran had range of motion from zero to 140 
degrees.  It was noted that there was no additional 
limitation of motion on repetitive use.

Based on the above range of motion test results, the veteran 
has had normal or near-normal flexion and extension during 
the pendency of his claim.  There is no indication in the 
record that flexion of the right knee has been limited to 45 
degrees or less or that extension has been limited to 10 
degrees or more in order to warrant a compensable rating.  
Even with consideration of painful motion and other factors 
on repetitive use, it has not been shown by objective 
evidence that the veteran has had sufficient limitation of 
motion to approximate the level of impairment that would 
warrant even a 10 percent rating.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004 (September 17, 2004).  In that 
opinion, the General Counsel said that where a veteran has 
both a limitation of flexion and a limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Nevertheless, as noted above, both the 
veteran's limitation of flexion and limitation of extension 
are such that a compensable rating is not warranted for 
either.  Accordingly, separate ratings are not warranted for 
limitation of flexion and extension.

Although a compensable rating is not warranted under 
Diagnostic Code 5257, 5260, or 5261, the veteran's right knee 
disability may be considered under Diagnostic Code 5258 for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a.  The criteria set forth in this diagnostic code 
appear to more properly address the symptomatology 
experienced by the veteran in this particular case.

Significantly, a June 2003 MRI report showed that the veteran 
had a tear of the posterior horn of the medial meniscus.  The 
MRI also showed mild right knee effusion.  The September 2003 
VA examiner confirmed the existence of the meniscus tear and 
indicated that it would require arthroscopic surgery.  The 
veteran indicated that the painful knee locked.  Even after 
the surgery, October 2004 x-rays reflected patellar erosion 
and pain and locking were noted at that examination.  
Additionally, an April 2005 MRI revealed a fibrous scar and 
other evidence indicative of previous surgery and a meniscus 
tear.  At the May 2005 examination, the veteran reported that 
his painful right knee locked when he tried to move it.

In consideration of the evidence, the Board finds that the 
veteran's service-connected patellofemoral pain syndrome of 
the right knee has been manifested by disability equivalent 
to dislocated semilunar cartilage.  Episodes of pain and 
locking have been evidenced throughout the time period of the 
claim.  Although effusion of the right knee has not been 
evidenced at every examination, it has been documented during 
the claim process.  Symptomatology has at least approximated 
frequent episodes of locking, pain, and effusion into the 
joint.  Consequently, with reasonable doubt resolved in favor 
of the veteran, the criteria for a 20 percent rating for 
service-connected patellofemoral pain syndrome of the right 
knee have been met with the application of Diagnostic 
Code 5258.  A 20 percent rating is the highest allowable 
schedular rating under that diagnostic code.  Thus, an 
increased rating is warranted.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the veteran's right knee 
disability has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The symptoms of his disability have 
been accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for patellofemoral pain 
syndrome of the right knee is granted, to the extent 
described above.  In reaching this conclusion, the Board has 
applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A 20 percent rating for patellofemoral pain syndrome of the 
right knee is granted, subject to the laws and regulations 
governing the payment of monetary awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


